t c summary opinion united_states tax_court hilary harry sax petitioner v commissioner of internal revenue respondent docket no 8363-03s filed date hilary harry sax pro_se mindy s meigs for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure petitioner conceded that he received long-term_capital_gain income in the amount of dollar_figure in received dollar_figure from social_security received interest_income in the amount of dollar_figure in is liable for an addition_to_tax for pursuant to sec_6651 and is liable for a penalty under sec_6662 after concessions by petitioner this court must decide whether petitioner is entitled to a deduction for expenses from schedule c profit or loss from business in the amount of dollar_figure some of the facts in this case have been stipulated and are so found petitioner resided in los angeles california at the time he filed his petition petitioner i sec_86 years old is an attorney and is currently an active member of the state bar of california petitioner graduated from harvard law school in he has been engaged in the practice of law for years in petitioner was a lawyer operating as a sole_proprietor on occasion he used the sax-brook structural building systems inc sax brook name for his own purposes petitioner requested an extension of time to file a form_1040 u s individual_income_tax_return return for which extension was approved to date on date petitioner untimely filed his return for attaching the relevant schedule c petitioner prepared the return himself he admitted it was a mistake to use the sax-brook name on his schedule c because sax-brook was inactive in and remained inactive until the time of trial petitioner claimed his business activities in were those of a lawyer sec_7491 does not apply in this case because petitioner did not meet the substantiation requirements petitioner received payments in the amount of dollar_figure from the social_security administration in petitioner failed to include any portion of these payments on his return petitioner was the president of sax-brook from to date of trial on date petitioner and a business_associate mr robert l timbrook organized the sax-brook corporation sax-brook was created in order to manufacture and sell building panels that could be used in new home construction mr timbrook had invented a panel made of inexpensive materials to be used in the construction of houses because the inexpensive materials would replace lumber including plywood used in building a house it was projected to be cost-effective unfortunately because the materials did not fit under the requirements of building codes petitioner could not sell the idea to investors the cost of getting building codes revised was prohibitive during petitioner wrote letters to individuals and entities in an attempt to cover the costs of obtaining building permits to build houses and to secure investors in order to begin manufacturing the building panels during sax-brook did not pay any employees or officers to perform services for the business petitioner was not reimbursed by sax-brook for any expenses_incurred by him in connection with the corporation during sax-brook did not file a corporate_income_tax return with respect to with the internal_revenue_service respondent in the notice_of_deficiency among other things disallowed petitioner’s schedule c deductions in full respondent determined that petitioner did not establish that the schedule c expenses were ordinary and necessary business_expenses and that he did not substantiate the expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible as a business_expense the expenditure must relate to activities which constitute the current carrying on of an existing trade_or_business 55_tc_884 whether activities carried on by an individual can be characterized as a trade_or_business is a question of fact id pincite petitioner has the burden_of_proof rule a 290_us_111 deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curium 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 there are strict substantiation requirements under sec_274 for items such as travel_expenses and meals respondent stated that up to the date of trial petitioner provided no substantiation at trial petitioner offered no substantiation for any of the deductions petitioner did not have any books records receipts or other documents to substantiate expenses claimed on his schedule c petitioner also candidly admitted that we didn’t build anything in and that we were unable to raise the money to do business petitioner acknowledged that he did not maintain a separate bank account to pay expenses he did not maintain a business office he operated out of his own apartment he had no business records no books no checks and no receipts when asked about these he replied no i did not keep them we conclude that petitioner did not prove that the claimed deductions were his ordinary and necessary business_expenses we further conclude that petitioner failed to substantiate any schedule c expenses claimed as deductions in for these reasons the schedule c expenses are disallowed in full contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
